Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Detailed Action
2. 	This action is in response to the filing with the office dated 06/06/2022. 
Claim status
	Claims 1, 6, 8, 16 and 20 have been amended. Claims 14 and 15 have been cancelled. New claims 21 and 22 have been added. Claims 1-13, 16-22 are now pending in this office action.
	Examiner notes that in his remarks applicant refers to claims 1-26. However, the instant application only has claims 1-13, and 16-22.
Terminal Disclaimer
3.	The terminal disclaimer filed on 07/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17546210 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiners Amendment
4. 	An examiners amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be field as provided by 37 GFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a phone interview with Daniel A. Tysver (Reg. No. 35,726) on 07/19/2022.
	The application has been amended as follows: 
	Claim 10. 	(currently amended) The method of claim [0] 8, wherein the first write record is saved in the metadata array so as to identify the first set identifier.
	Claim 17. 	(currently amended) The method of claim [0] 8, further comprising: g) after step f), receiving a second write operation request for a second file including second real file data; h) appending a second write record concerning the second write operation to the metadata array; i) appending the second real file data to a second file data array separate from the metadata array and separate from the first file data array; j) identifying a second offset location for the second real file data in the second file data array and identifying a second length for the second real file data; and k) appending the second offset location and the second length to the metadata array in a second payload record.
	Claim 20:  (currently amended) A method comprising: a) receiving a set of modifying operations to a file, wherein the set of modifying operations includes: i) a first write operation to write first real file data, ii) a second write operation to write second real file data, and iii) a set identifier; b) appending the set of modifying operations to an append-only metadata array by appending a plurality of metadata records, the plurality of metadata records separately identifying the first and second write operations and associating both write operations with the set identifier; c) receiving the first real file data and the second real file date, wherein the first real file data and the second real file data are received after the plurality of metadata records are appended to the append-only metadata array; d) appending merged real file data to an append-only file data array distinct from the append-only metadata array, the merged real file data comprising a merger of the first real file data and the second real file data; e) identifying an offset location for the merged real file data in the append-only file data array and a length for the merged real file data;-7- f) appending the offset location and length to the metadata array as an additional metadata record.
Allowable Subject matter
5.	Claims 1, 8 and 20 are allowed as being independent claims.
6.    	Dependent claims 2-7, 21-22 are allowed as being dependent on independent claim 1. Dependent claims 9-13, 16-19 are allowed as being dependent on independent claim 8. 
Reasons for Allowance
7. 	The following is an examiner's statement of reasons for allowance: Applicants amendments for claims 1, 8 and 20 were fully considered and found to be persuasive and overcome the prior art cited in the Non-Final rejection. 
The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims. 
	Claim 1: A method comprising: a) receiving a first set of modifying operations comprising data to a file data array separate from the metadata array, the file data array being append-only; e) after appending the write record to the metadata array, identifying an offset location for the real file data in the file data array; f) appending the offset location and a length to the metadata array in a payload record, the payload record including the first set identifier; g) receiving a read operation request for the first file; h) reading first file records from the metadata array, including the write record, in response to receiving the read operation request; i) constructing a virtual array for the first file based on the first file records read from the metadata array, the virtual array mapping to locations of the real file data in the file data array; j) reading the real file data from the file data array locations mapped to by the virtual array; and k) receiving a second set of modifying operations comprising a second write operation request for the first file, the second set of modifying operations being associated with a second set identifier that differs from the first set identifier.
	Claim 8: A method comprising: a) receiving a first write operation request for a first file including first real file data; b) identifying a first set identifier for the first write operation request; c) appending a first write record concerning the first write operation request to a metadata array, the metadata array being append-only; d) appending the first real file data to a first file data array separate from the metadata array, the first file data array being append-only; e) identifying a first offset location for the first real file data in the first file data array and identifying a first length for the first real file data; f) appending the first offset location and the first length to the metadata array; g)receiving a delete operation request to delete a specified portion of the first real file data from the first file, the delete operation request leaving a remaining portion of the first real file data in the first file, and the delete operation request being associated with a second set identifier; h)recording the delete operation by appending a delete record to the metadata array without altering the first file data array. i) after step h), receiving a first read operation request for the first file; j)reading the metadata array including the first write record, the first payload record, and the delete record; k) constructing a first virtual array for the first file having a first length equal to a file length for the first file as determined after the first write operation request and the delete operation request, wherein the first-4- virtual array maps to the remaining portion of the first real file data for the first file in the first file data array; and 1)reading the real file data from the file data array locations mapped to by the virtual array.
	Claim 20: A method comprising: a) receiving a set of modifying operations to a file, wherein the set of modifying operations includes: i) a first write operation to write first real file data, ii) a second write operation to write second real file data, and iii) a set identifier; b) appending the set of modifying operations to an append-only metadata array by appending a plurality of metadata records, the plurality of metadata records separately identifying the first and second write operations and associating both write operations with the set identifier; c) receiving the first real file data and the second real file date, wherein the first real file data and the second real file data are received after the plurality of metadata records are appended to the append-only metadata array; d appending merged real file data to an append-only file data array distinct from the append-only metadata array, the merged real file data comprising a merger of the first real file data and the second real file data; [d] e) identifying an offset location for the merged real file data in the append-only file data array and a length for the merged real file data;-7- f) appending the offset location and length to the metadata array as an additional metadata record.

	The closest prior art (MATTHEW; Bryan S. (US 20180275889 A1) Figs 10, 11) teaches, storing file offset location metadata in a metadata array. The cited prior art on record LEE; Scott Chao-Chueh (US 20200349121 A1) teaches, A file system is implemented in a system comprising an anonymous-write storage device. A request for a file system operation that comprises semantics of the file system to receiving the request is received. The file system translates the file system operation to one or more commands that effect the file system operation while maintaining consistency with operation of the anonymous-write storage device. The one or more commands comprise one or more of updating file system metadata, sending a request to the anonymous-write storage device, or receiving a response from the anonymous-write storage device. The anonymous-write storage device is configured to write data in an append-only format and determine locations of data write operations agnostic of input of a write location from the file system. Metadata is updated to indicate results of the file system operation. The cited prior art on record Wipfel; Robert (US 20150052395 A1) teaches, Techniques are disclosed relating to writing data atomically to one or more recording media. In one embodiment, a request is received to perform an atomic write for a set of data. Responsive to the request, the set of data is written across a plurality of storage units including storing metadata at a dedicated location within at least one of the plurality of storage units. The metadata is usable to determine whether the writing completed successfully. In some embodiments, the request is received from an application that has been assigned an address range of the plurality of storage units. In such an embodiment, the address range is accessible to the application for storing data, and the dedicated location resides outside of the address range. In one embodiment, the metadata specifies an address range where the set of data was written and a sequence number. The cited prior art on record HAZEL; Thomas (US 20130226931 A1 Paragraph [0193]) teaches, An append only manner may include, e.g., only writing data to the end of each file. Append-only metadata files, e.g., may represent information about the datastore itself and/or file order and schema (Paragraph [0193]).
	For Claim1: there does not appear to be a specific teaching of “ i) constructing a virtual array for the first file based on the first file records read from the metadata array, the virtual array mapping to locations of the real file data in the file data array; j) reading the real file data from the file data array locations mapped to by the virtual array; and k) transmitting the read real file data receiving a second set of modifying operations comprising a second write operation request for the first file, the second set of modifying operations being associated with a second set identifier that differs from the first set identifier”.
	For Claim 8: there does not appear to be a specific teaching of “receiving a delete operation request to delete a specified portion of the first real file data from the first file, the delete operation request leaving a remaining portion of the first real file data in the first file, and the delete operation request being associated with a second set identifier; h)recording the delete operation by appending a delete record to the metadata array without altering the first file data array. i) after step h), receiving a first read operation request for the first file; j)reading the metadata array including the first write record, the first payload record, and the delete record; k) constructing a first virtual array for the first file having a first length equal to a file length for the first file as determined after the first write operation request and the delete operation request, wherein the firstwherein the firstwherewwww virtual array maps to the remaining portion of the first real file data for the first file in the first file data array; and 1)reading the real file data from the file data array locations mapped to by the virtual array”.
	For Claim 20: there does not appear to be a specific teaching of “b) appending the set of modifying operations to an append-only metadata array using by appending a plurality of metadata records, the plurality of metadata records separately identifying the first and second write operations and associating both write operations with the set identifier; c) receiving the first real file data and the second real file date, wherein the first real file data and the second real file data are received after the plurality of metadata records are appended to the append-only metadata array; d. appending merged real file data to an append-only file data array distinct from the append-only metadata array, the merged real file data comprising a merger of the first real file data and the second real file data; e) identifying an offset location for the merged real file data in the append-only file data array and a length for the merged real file data; f) appending the offset location and length to the metadata array as an additional metadata record”.
	In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 20 as a whole.	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S. R./ 
Examiner, Art Unit 2164   
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164